Per Curiam,
Tbe sole subject of complaint is tbe refusal of the learned trial judge to affirm defendants’ fourth request for instructions: “ Under all the evidence in this case the verdict of the jury must be for the defendant.”
There is no complaint as to any other portion of the charge; nor is there any objection to the admission or rejection of testimony. An examination of the latter discloses nothing that would have warranted an affirmance of the above quoted request. To have affirmed it would have been manifest error. In any proper view of the evidence the case was clearly for the exclusive consideration of the jury; and it was fairly submitted to them with full and adequate instructions as to the law applicable to the facts which the evidence tended to prove.
Judgment affirmed.